Title: To James Madison from Alexander Scott, 7 April 1819
From: Scott, Alexander
To: Madison, James


Dear Sir,
George Town D.C. Apl 7th 1819
Having brought my long-protracted suit against John Law to a termination, I take the liberty to enclose you a copy of an extract from the record, shewing the decision of the court.
Thro’ this troublesome controversy, I have had to contend with an adversary not less active and crafty than he had been malignant and vindictive; who spared neither pains nor expence, and called to his aid a host of the ablest counsel in Maryland.
The case had been so much discussed, and had produced such excitement in the County, where it was depending, that all the most respectable, and liberal-minded citizens, who were for high damages, had formed opinions; and nearly the whole regular pannell were challenged by the defendant—and by having recourse to tales-men, the jury consequently consisted of farmers in the humbler walks of society, who ’tho honest well judging men, were contracted in their ideas as to money. They intended their verdict to be a most liberal remuneration for an injury which excited universal indignation.
It is gratifying to me, that I can appeal to such conclusive evidence, as the verdict of an honest, dispassionate Jury, for the vindication of my character; and it affords me real pleasure to give you this additional proof, that your patronage was conferred on a person not altogether unworthy of your confidence.
I avail myself of this occasion to express to you those feelings of gratitude, which I shall ever entertain, for the friendly disposition you evinced towards me; feelings which I shall probably never have an opportunity of testifying otherwise than by words.
Mrs Scott unites with me in best respects; and in sincere wishes for the health and happiness of yourself and Mrs Madison. With sentiments of the highest Esteem I have the honor to be dear Sir Yr Mo: Obedt Servt
Alexander Scott
